Citation Nr: 0835783	
Decision Date: 10/17/08    Archive Date: 10/27/08	

DOCKET NO.  05-25 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher initial evaluation for left leg 
edema associated with sarcoidosis, currently evaluated as 20 
percent disabling.   

2.  Entitlement to a higher initial evaluation for right leg 
edema associated with sarcoidosis, currently evaluated as 20 
percent disabling.   

3.  Entitlement to an increased (compensable) rating for 
sarcoidosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The appeal was previously 
before this Board.  In January 2008, the Board remanded the 
appeal for further development.  That development having been 
completed, the appeal is ready for review by the Board.  

In his post-remand brief, the veteran's representative 
indicates that the following fourth issue is before the 
Board:  whether the agency of original jurisdiction erred 
when it denied entitlement to a higher evaluation for 
asbestosis, currently evaluated at 30 percent disabling for 
the period prior to November 9, 2006, and 100 percent 
disabling from November 9, 2006.  But that issue is not 
before the Board.  Previously, the Board directed the AMC/RO 
in the January 2008 remand to issue a statement of the case 
with respect to that asbestosis issue.  In February 2008, the 
AMC issued a statement of the case with respect to the 
asbestosis issue.  The claims folder does not contain a 
substantive appeal for that issue.  Without a timely-filed 
substantive appeal, the Board has no jurisdiction over the 
asbestosis issue.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.302(b) (2008).  Accordingly, the issues as stated on the 
front cover of this decision are the only issues properly 
before the Board for review.  


FINDINGS OF FACT

1.  The veteran's bilateral leg edema disabilities are 
manifest by chronic swelling and occasional, but not 
persistent, stasis pigmentation; they are not manifest by 
board-like edema, persistent ulceration, subcutaneous 
induration, or eczema.   

2.  The schedular criteria are not inadequate for evaluating 
the manifestations of the veteran's bilateral leg edema 
disabilities. 

3.  The veteran's service-connected sarcoidosis disability is 
in remission and does not require treatment by 
corticosteroids.  


CONCLUSIONS OF LAW

1.  The criteria for a higher initial evaluation for left leg 
edema associated with sarcoidosis, currently evaluated at 
20 percent disabling, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.104 and Diagnostic Code 7121 (2007).  

2.  The criteria for a higher initial evaluation for right 
leg edema associated with sarcoidosis, currently evaluated at 
20 percent disabling, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.104 and Diagnostic Code 7121 (2007).  

3.  The criteria for a compensable rating for sarcoidosis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.97, and 
Diagnostic Code 6846 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Generally, an evaluation 
of the extent of impairment requires consideration of the 
whole recorded history.  38 C.F.R. §§ 4.1, 4.2.  

With respect to the disability ratings for the legs, a higher 
initial disability rating is at issue.  The extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether staged ratings are warranted.  
See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when 
a disability rating is initially assigned, separate ratings 
should be considered for separate periods of time, known as 
staged ratings).  

As for the veteran's sarcoidosis disability, service 
connection has been in effect for many years, so the primary 
concern for the Board is the current level of disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence establishing the condition of the 
disability during the time period from one year before the 
claim was filed until a final decision is issued.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007).  Thus, staged 
ratings may be assigned if the severity of the disability 
changes during the relevant rating period.  

Here, since all of the disabilities at issue have remained 
stable during the entire ratings period, no staged ratings 
are appropriate. 

A.  Edema of the legs associated with sarcoidosis 

The veteran was granted service connection for bilateral leg 
edema associated with sarcoidosis.  There is no diagnostic 
code specifically attributable to that disability.  When a 
condition is not listed in the rating criteria, the 
disability will be rated under a closely-related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Here, the RO has used the criteria under 
Diagnostic Code 7121 to rate the veteran's leg edema.  
Diagnostic Code 7121 contains the criteria for evaluating 
post-phlebitic syndrome.  Like the veteran's disabilities, 
post-phlebitic syndrome affects the lower extremities and 
manifests in edema and various changes in the skin, such as 
stasis pigmentation, ulceration, and eczema.  Diagnostic Code 
7121 thus contains appropriate criteria for evaluating those 
similar symptoms in the veteran's disabilities.  

Since the veteran has been assigned a 20 percent disability 
rating for each leg, the criteria for a higher disability 
rating will be examined.  Under Diagnostic Code 7121, a 
40 percent disability rating is available for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  38 C.F.R. § 4.104, Diagnostic 
Code 7121.  A 60 percent disability rating is available for 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 
100 percent disability rating is available for massive board-
like edema with constant pain at rest.  

The veteran has neither board-like edema nor persistent 
ulceration.  Thus, the 100 percent and 60 percent disability 
ratings are not warranted on this record.  

As for the 40 percent disability rating under the post-
phlebitic syndrome criteria, the record shows that the 
veteran has chronic edema.  But the record does not establish 
that there is persistent stasis pigmentation or eczema.  The 
veteran's private physician submitted a March 2003 report in 
which he noted that the veteran was diagnosed with chronic 
swelling in his lower extremities as of January 1999.  That 
physician does not mention either eczema or stasis 
pigmentation.  Similarly, the examiner who conducted the 
November 2004 respiratory and miscellaneous compensation and 
pension (C&P) examination noted the veteran had chronic leg 
swelling, but made no findings as to eczema or stasis 
pigmentation.  The C&P examiner who conducted the 
November 2004 feet examination, however, did determine that 
in addition to two-plus pitting edema, there was evidence of 
stasis pigmentation bilaterally.  That examiner, however, 
noted there was neither eczema nor ulcers.  When the veteran 
was seen at an emergency room in January 2006, that examiner 
found trace edema and swelling despite compress stockings, 
but made no findings with respect to stasis pigmentation or 
eczema.  

Another C&P examination was scheduled in April 2006 to 
determine the veteran's asbestosis condition.  As part of 
that examination, the doctor conducted a physical 
examination.  The examination of the extremities revealed 
trace edema in both ankles bilaterally, but the veteran's 
skin color was normal.  Finally, in the February 2007 
arteries, veins and miscellaneous C&P examination, the 
examiner did not find stasis pigmentation; rather, he found 
only scattered varicosities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Here, the examiner's findings do 
not establish that there is persistent stasis pigmentation or 
eczema and there is no evidence of ulceration.  On the other 
hand, the veteran's symptoms fall squarely within these 
criteria for a 20 percent rating:  persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  38 C.F.R. 
§ 4.104, Diagnostic Code 7121.  The veteran clearly has 
persistent edema and although it is somewhat relieved by 
wearing pressured stockings and elevating his legs, it is not 
completely relieved by those therapies.  The evidence does 
not establish the symptom of persistent stasis pigmentation, 
however, because only one examiner during the entire rating 
period found evidence of some stasis pigmentation.  The 
veteran's disability does not therefore manifest in the 
symptoms described in a 40 percent disability rating.  On 
this record, a rating in excess of 20 percent is not 
warranted.  

Nor does the doctrine of reasonable doubt lead to a different 
result.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.10, 4.3.  But here, the only evidence in favor 
of a higher rating is the one examiner's finding that there 
was evidence of stasis pigmentation bilaterally.  Since that 
was not a finding of any of the other five examiners to have 
conducted a physical examination of the veteran's lower 
extremities during this rating period, the evidence against a 
finding of persistent stasis pigmentation is greater than the 
evidence in favor.  There is thus no reasonable doubt to 
resolve.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

A referral for extra-schedular consideration is also not 
warranted on this record.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  
38 C.F.R. § 3.321(b)(1).  But the record shows that the 
schedular criteria under Diagnostic Code 7121 is adequate to 
rate this veteran's edema disabilities.  As described above, 
the veteran's symptoms fall squarely within the description 
for a 20 percent disability rating.  And although the veteran 
did not qualify for a higher rating, his disabilities were  
manifest on at least one occasion by some stasis 
pigmentation.  Thus, it appears that the rating criteria 
under Diagnostic Code 7121 describes the kinds of symptoms 
that this veteran experiences.  As a result, the schedular 
rating is adequate for rating this particular veteran's 
disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) 
(if comparison between the level of severity and 
symptomatology of the veteran's service-connected disability 
and the established criteria found in the rating schedule 
shows the schedular rating is adequate to rate the 
disability, no referral for extra-schedular rating should be 
made).  

And while the record shows that the veteran missed six days 
of work and then gave up a strenuous job for one that is less 
taxing on his legs, that does not constitute an extra-
ordinary occurrence that would render the schedular criteria 
inadequate.  To the contrary, the schedular disability 
ratings are intended to compensate veterans for any 
impairment in earnings capacity that arises from their 
service-connected disabilities, including that from loss of 
working time.  38 C.F.R. § 4.1.  And the record contains no 
evidence that the veteran's disabilities manifest symptoms 
that render him unable to perform the requirements of that 
less taxing job.  The schedular criteria is therefore 
adequate for evaluating the veteran's edema of the legs 
disabilities. 

B.  Sarcoidosis

The veteran's sarcoidosis disability has been assigned a zero 
percent, or noncompensable, disability rating.  Diagnostic 
Code 6846 provides that a noncompensable rating is 
appropriate when there is chronic hilar adenopathy or stable 
lung infiltrates without symptoms or physiologic impairment.  
38 C.F.R. § 4.97, Diagnostic Code 6846.  A 30 percent 
disability rating requires pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids. 

There is no evidence in this record that the veteran has ever 
been prescribed any medication for his sarcoidosis.  Indeed, 
several examiners have commented on the fact that the veteran 
has never had any treatment for his sarcoidosis.  In fact, 
although the veteran was diagnosed with sarcoidosis in 1970, 
the examiners have consistently commented that his current 
sarcoidosis disability is in remission.  Since there is no 
evidence on this record that the veteran's persistent 
symptoms require any medication, a rating higher than the 
noncompensable disability rating already assigned is not 
warranted.  As there is no evidence whatsoever addressing how 
the veteran's sarcoidosis disability requires corticosteroid 
therapy, there is no reasonable doubt to resolve with respect 
to that claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3.  

II.  Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's June 2004 letter describing the evidence needed to 
support the veteran's service connection claims was timely 
mailed well before the January 2005 rating decision.  And 
since the veteran's claims for service connection for edema 
of each leg associated with sarcoidosis were granted, the 
notice is deemed to have been legally sufficient.  Dingess, 
supra, 19 Vet. App. at 490-91 (once service connection has 
been granted and an initial disability rating has been 
assigned, the claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).  

As for the increased rating claim for sarcoidosis, additional 
notice was required.  For an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).  If the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44. 

The RO's March 2004 notice letter to the veteran did not 
address all of those requirements.  It did not explain 
(1) that disability ratings were based on diagnostic codes 
that range from zero to 100 percent or (2) the nature of the 
basis of the disability ratings.  It did, however, notify him 
of what evidence VA was collecting and what he was expected 
to provide.  It also explained that the veteran needed to 
submit evidence that his service-connected sarcoidosis had 
increased in severity.  The RO pointed out that such evidence 
could be a statement from his doctor containing physical and 
clinical findings, the results of any lab tests or X-rays, 
and the dates of such examinations and tests.  The veteran 
was also informed that he could submit statements from people 
who would be able to describe from their knowledge and 
personal observations in what manner his disability had 
become worse.  He was advised that if he had recently 
received treatment from a VA facility and would furnish the 
dates and places of treatment, then the RO would obtain those 
treatment reports.  Finally, the RO explained that he could 
submit his own statement describing his symptoms, their 
frequency and severity, and other involvement, extension, and 
additional disablement caused by his disability.  

Although the veteran has not raised any notice issues, the 
failure to provide complete, timely notice to the veteran 
raises a presumption of prejudice, so that VA has the burden 
to establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  This veteran was not prejudiced by the 
flaws in the March 2004 letter.  While that letter did not 
provide an explanation of how ratings are determined under 
the law, it provided details of what evidence was necessary 
to substantiate his claim.  Indeed, during the adjudication 
of the claim, the veteran submitted evidence in almost every 
category: a personal statement; a statement from his private 
physician; VA treatment records; X-ray reports; and 
laboratory results.  Cf., Overton v. Nicholson, 20 Vet. App. 
427, 439-444 (2006) (failure to provide timely notice is 
harmless if the claimant had a meaningful opportunity to 
participate in the processing of the claim).  Thus, the very 
evidence needed was the evidence that was considered by VA in 
adjudicating the claims.  

It is also likely that the veteran had actual knowledge of 
how the sarcoidosis rating is determined.  The veteran has 
adjudicated a claim for an increased rating for his 
sarcoidosis several times since 1979 when he was granted 
service connection for that disability.  

In any event, the evidence overwhelmingly shows that the 
veteran's sarcoidosis is in remission, there are no current 
symptoms, and the veteran has never received treatment for 
his disability.  Thus, even if the veteran had received an 
explanation of how disability ratings are assigned, rather 
than just an explanation of what evidence was needed, the 
record shows that the veteran's disability is not manifesting 
any symptoms that warrant a compensable rating.  Since the 
medical evidence unanimously points to the fact that he could 
not have prevailed on this claim, he was not prejudiced by 
VA's failure to provide him with complete notice.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA retrieved his claims folder (containing 
his service treatment records), obtained treatment records 
identified by the veteran, and conducted physical 
examinations of the veteran.  In his claim for an increased 
rating for sarcoidosis, the veteran had asked VA to obtain 
the records of his private physician.  VA sent the veteran a 
form to authorize release of those documents, but the veteran 
did not indicate the dates of treatment or the conditions for 
which records were sought.  In August 2004, the RO returned 
the document to the veteran asking him to complete it and 
return it.  Although the veteran returned the document to VA 
one year later, he provided no details as to the records to 
be obtained.  The veteran thereafter submitted those records 
himself.  Since there are no outstanding requests for 
assistance, VA has met its duty to assist the veteran in 
substantiating his claims.  


ORDER

A higher initial evaluation for left lower extremity 
associated with sarcoidosis, currently evaluated at 
20 percent disabling, is denied.  

A higher initial evaluation for right lower extremity 
associated with sarcoidosis, currently evaluated at 
20 percent disabling, is denied.  

A compensable rating for sarcoidosis is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


